                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


Rosemarie Lord

      v.
                                              Case No. 18-cv-475-LM
US Social Security Administration,
Commissioner




                                  ORDER


      After due consideration of the objection and response

filed, I herewith approve the Report and Recommendation of

Magistrate Judge Andrea K. Johnstone dated July 23, 2019.



                                        ____________________________
                                        Landya B. McCafferty
                                        Chief Judge

Date: August 23, 2019



cc:   Alexandra Jackson, Esq.
      Michael Henry, Esq.
